IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                               September 9, 2009

                                 No. 07-20817                Charles R. Fulbruge III
                                                                     Clerk

HOUSTON INDEPENDENT SCHOOL DISTRICT

                                     Plaintiff - Appellee-Cross-Appellant
v.

VP by next friend, Juan and Sylvia P

                                     Defendant - Appellant-Cross-Appellee




                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:05-CV-1686


                      ON PETITION FOR REHEARING

                   (Opinion 4/23/09, 5th Cir., 566 F.3d 459)

Before BENAVIDES, SOUTHWICK, and HAYNES, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      No member of the panel nor judge in regular active service of the court
having requested that the court be polled on Rehearing En Banc (Fed. R. App.
P. and 5th Cir. R. 35), the Petition for Rehearing En Banc is DENIED. We also
deny Panel Rehearing but withdraw our prior opinion, issued on April 23, 2009,
and substitute the following.
      The Houston Independent School District (HISD) initiated the present
action in the district court as an appeal of an administrative decision that HISD
                                    No. 07-20817

had denied a child a free appropriate public education. The relevant statute is
the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.
Reimbursement for a year of private school placement was awarded. The district
court affirmed the decision. The court denied reimbursement for the private
school placement during a second school year that occurred during the pendency
of the proceedings. Both parties were aggrieved and appeal. We AFFIRM as to
the reimbursement for the first school year, REVERSE and RENDER as to the
second year, and REMAND for further proceedings as to attorney’s fees.
              I. FACTUAL AND PROCEDURAL BACKGROUND
      The child whose needs are at the center of this dispute is referred to as
V.P. to protect her privacy. At the time of the administrative hearing, V.P. was
an eight-year-old student within the jurisdictional boundaries of HISD. V.P.
qualified as a child with a disability entitled to receive special education services
under the IDEA due to her auditory and speech impairments.                  HISD first
identified V.P. as a child eligible for special education when she was four years
old. Accordingly, HISD placed V.P. in the Preschool Program for Children with
Disabilities at Garden Oaks Elementary.             It developed an individualized
education plan (IEP) to address her language delays. After three weeks at
Garden Oaks, V.P.’s mother obtained a transfer for her daughter to Wainwright
Elementary School, where V.P.’s mother was employed. V.P. remained in a
regular education, pre-kindergarten classroom at Wainwright Elementary for
the remainder of the 2001-2002 school year.
A.    2002-2003 School Year
      In 2002, V.P. began kindergarten in a regular education classroom at
Wainwright. In October 2002, an Admission, Review, and Dismissal Committee
(“IEP Committee” or “Committee”) 1 met to develop an IEP for V.P.’s

      1
        In Texas, those who prepare an IEP are known as an Admissions, Review, and
Dismissal Committee. Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 247

                                           2
                                        No. 07-20817

kindergarten year. The IEP Committee continued the identification of V.P. as
a child with a speech impairment and approved two hours per week of speech
therapy, along with classroom modifications.                In the spring of 2003, V.P.’s
parents obtained hearing aids for V.P., including a pair of loaner hearing aids
in February 2003 and her own custom aids in May 2003.
       In May 2003, V.P.’s IEP Committee met to evaluate V.P.’s progress under
her current IEP and to prepare for the next school year.                      The Committee
considered whether V.P. had a hearing impairment that would qualify her for
special education services as a student with an auditory impairment. Finding
that she did, it developed an IEP for audiological management for the 2003-2004
school year recommending that V.P. remain in a regular education classroom
with modifications and teaching strategies designed to accommodate her hearing
impairment. The Committee continued V.P.’s identification as a child with a
speech impairment and continued two hours of speech therapy per week.
Additionally, in May 2003, V.P. was provided with an FM loop system in her
classroom for the last week of her kindergarten year.
B.     2003-2004 School Year
       In October 2003, which was six weeks into V.P.’s first-grade year, her IEP
Committee was convened to review her IEP in light of concerns expressed by
V.P.’s mother and also by her classroom teacher, Ms. Williams, regarding V.P.’s
academic performance and progress and whether a more restrictive educational
placement was needed. The Committee continued V.P.’s identification as a child
with auditory and speech impairments. The Committee further determined that


(5th Cir. 1997). The IEP Committee includes the parents of the child with a disability, at least
one of the child’s regular education teachers, at least one special education teacher, a qualified
representative of the school district (the local educational agency), an individual who can
interpret “the instructional implications of evaluation results,” other individuals who have
knowledge or special expertise regarding the child (included at the discretion of the parent or
agency), and, when appropriate, the child with a disability. 20 U.S.C. § 1414(d)(1)(B); see also
Michael F., 118 F.3d at 247.

                                                3
                                      No. 07-20817

V.P. should remain in a regular education classroom, but it approved the
implementation of additional special education services and modifications within
the regular education setting, including in-class support, frequent breaks,
content mastery,2 and speech therapy. In addition to other recommendations,
it requested additional testing, including a new audiological evaluation, new
achievement testing, and an observation by an auditory impairment specialist.
       The IEP Committee met again in January 2004 to discuss V.P.’s progress
and the results of the additional testing.           The Committee continued V.P.’s
classification as a child with auditory and speech impairments. She would
remain in the regular education classroom. The Committee continued V.P.’s
placement in two hours of speech therapy per week and approved additional
classroom modifications, including amplification, visual cues, having the teacher
try to face V.P., preferential classroom seating, and questioning to check
understanding.       The Committee also developed an IEP to address V.P.’s
language and listening skills. Under this IEP, an itinerant teacher for the
auditory-impaired was to work with V.P. for one hour per week. Additionally,
the Committee incorporated Earobics computer software as a special education
service to address V.P.’s auditory-processing weakness.3                 The Committee
requested a new speech and language assessment.
       In May 2004, V.P.’s IEP Committee met to evaluate V.P.’s progress and
consider her placement for V.P.’s second-grade year, starting that fall. The
Committee continued V.P.’s identification as a child with auditory and speech
impairments. It then developed an IEP for the remainder of the 2003-2004


       2
        Content mastery is a special education service in which students obtain additional
assistance or modifications from a special education teacher outside of the general education
classroom.
       3
       Earobics is a computer software program that helps children develop phonological
awareness and auditory processing tools, which serve as foundational skills for learning to
read.

                                             4
                                  No. 07-20817

school year and the full 2004-2005 school year. For 2004-2005, which was V.P.’s
second-grade year, the Committee recommended that V.P. remain in a regular
education classroom with special education and related services similar to those
provided during the prior school year, including two hours per week of speech
therapy, one hour per week with the itinerant teacher for the auditory-impaired,
amplification, visual cues, teacher facing student, preferential classroom seating,
and questioning to test understanding.       V.P.’s mother disagreed with the
proposed IEP for 2004-2005 and indicated that she wished to withdraw V.P.
from HISD and place her in a private institution. The Committee held a “recess
meeting” in an effort to resolve the situation, but V.P.’s parents ultimately
decided to withdraw V.P. one week before the end of the 2003-2004 school year.
C.    2004-2005 School Year
      In September 2004, V.P.’s parents enrolled V.P. in a kindergarten/first-
grade class at the Parish School, a private school for children with language-
learning disabilities. At the Parish School, V.P. was in a small classroom with
ten students, a teacher, and an assistant teacher. Through the Parish School,
V.P. also worked with the Carruth Center, which provided language services to
Parish School students.     V.P. received ten hours of group speech/language
therapy per week.     Speech pathologists provided therapy addressing V.P.’s
receptive and expressive language skills. V.P. also received phonemic awareness
training, auditory memory training, and gap-detection training through the Fast
ForWord computer program.        Additionally, the Parish School attempted to
minimize V.P.’s exposure to ambient noise whenever possible in an effort to
promote noise desensitization. V.P.’s Parish School curriculum also included
sequencing exercises to improve her auditory-processing skills.
      In addition to the 2004-2005 school year, V.P. remained at the Parish
School for the 2005-2006 school year during the district court’s review of the
hearing officer’s decision. No issues regarding later years are raised.

                                        5
                                   No. 07-20817

D.       Procedural History
         In August 2004, V.P.’s parents requested a special education due process
hearing before the Texas Education Agency to address whether HISD failed to
provide V.P. with a free appropriate public education, failed to develop or
implement IEPs reasonably calculated to provide V.P. with educational benefit,
and failed to consider an appropriate placement for V.P. The Texas Education
Agency hearing officer held a due process hearing in December 2004 and issued
a decision in February 2005.       The hearing officer concluded that V.P. has
extensive language development and auditory-processing problems stemming
from sensory hearing loss and an auditory-processing disorder. The hearing
officer found that V.P. requires auditory training, memory training, phonemic
awareness training, noise desensitization, sequencing ability training, gap-
detection training, onset-time training, visual instruction, and an FM loop
system to meet her educational needs. The hearing officer concluded that HISD
failed to include many of these necessary services in V.P.’s IEPs, including noise
desensitization training, gap-detection training, and sequencing training.
Ultimately, the hearing officer determined that HISD did not provide V.P. with
a free appropriate public education and that the Parish School was an
appropriate placement for V.P. Accordingly, the hearing officer awarded V.P.’s
parents reimbursement for V.P.’s 2004-2005 placement at the Parish School.
         In May 2005, HISD appealed the hearing officer’s decision to the district
court.    V.P. filed an answer and counterclaim in June 2005, appealing the
hearing officer’s decisions on the issues for which she did not prevail at the due
process hearing.      V.P.’s answer and counterclaim did not specifically seek
payment for V.P.’s 2005-2006 placement at the Parish School. In September
2005, during a Rule 16 scheduling hearing, V.P. informed the court that she
intended to introduce evidence in addition to the administrative record for the



                                         6
                                        No. 07-20817

district court’s consideration on appeal.4 Months later, in June 2006, V.P. filed
a motion to submit additional evidence in which she indicated that she intended
to introduce reimbursement evidence regarding the costs of V.P.’s placement at
the Parish School for the 2005-2006 school year.
       In March 2007, the district court granted partial summary judgment in
V.P.’s favor. The court affirmed the hearing officer’s determination that HISD
failed to provide V.P. with a free appropriate public education, failed to develop
educationally beneficial IEPs, and failed to consider an appropriate placement
for V.P. It further affirmed the hearing officer’s decision that V.P. is entitled to
reimbursement for the 2004-2005 Parish School placement. With respect to the
2005-2006 Parish School costs, the court refrained from addressing that issue
because V.P. had not moved for summary judgment on it.
       The court then requested additional record development regarding the
appropriate amount of reimbursement to be awarded. The parties stipulated
that $16,125.30 was the proper reimbursement for the 2004-2005 school year
and the amount would also be appropriate should reimbursement for the 2005-
2006 placement be awarded. After the filing of cross motions for summary
judgment, the Court denied reimbursement for the 2005-2006 school year.
       V.P. now appeals, arguing that the district court erred in failing to award
reimbursement for V.P.’s 2005-2006 Parish School placement and the attorney’s
fees and costs expended in seeking such reimbursement. HISD has filed a cross-
appeal alleging that the district court erred in concluding that it failed to provide
V.P. with a free appropriate public education.
                                     II. DISCUSSION



       4
         The IDEA provides that a court reviewing a state hearing officer’s decision “(i) shall
receive the records of the administrative proceedings; (ii) shall hear additional evidence at the
request of a party; and (iii) basing its decision on the preponderance of the evidence, shall
grant such relief as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C).

                                               7
                                  No. 07-20817

A.    Free Appropriate Public Education
      When a district court reviews a hearing officer’s decision under the IDEA
program, it receives the records of the administrative proceedings and also takes
additional evidence at the request of any party. “Although the district court
must accord ‘due weight’ to the hearing officer’s findings, the court must
ultimately reach an independent decision based on a preponderance of the
evidence.” Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 252
(5th Cir. 1997) (citations omitted); see also 20 U.S.C. 1415(i)(2)(C); Bd. of Educ.
of the Hendrick Hudson Cent. Sch. Dist., Westchester County v. Rowley, 458 U.S.
176, 205–07 (1982). Thus, the district court’s review is “virtually de novo.”
Michael F., 118 F.3d at 252.
      We, in turn, review a district court’s decision concerning the propriety of
a local school district’s IEP and the need for an alternative placement de novo
as a mixed question of law and fact.        Id. “The district court’s findings of
underlying fact, such as findings that a disabled student obtained educational
benefits under an IEP, are reviewed for clear error.” Id. (citation omitted). The
clear error standard of review “precludes reversal of a district court’s findings
unless [the court is] left with a definite and firm conviction that a mistake has
been committed.” Jauch v. Nautical Servs., Inc., 470 F.3d 207, 213 (5th Cir.
2006) (internal quotation marks and citation omitted). The party challenging
the appropriateness of an IEP bears the burden of demonstrating that the IEP
and resulting placement were inappropriate under the requirements of the
IDEA. Id. (citation omitted).
      One of the primary purposes of the IDEA is to ensure that children with
disabilities receive a “free appropriate public education that emphasizes special
education and related services designed to meet their unique needs and prepare
them for further education, employment, and independent living.” 20 U.S.C. §
1400(d)(1)(A). As “a local educational agency responsible for complying with the

                                        8
                                  No. 07-20817

IDEA as a condition of the State of Texas’[s] receipt of federal education
funding,” HISD must “(1) provide each disabled child within its jurisdictional
boundaries with a ‘free appropriate public education’ tailored to his unique
needs, and (2) assure that such education is offered . . . in the least restrictive
environment consistent with the disabled student’s needs.” Michael F., 118 F.3d
at 247 (citations omitted). These requirements are implemented through HISD’s
development of IEPs for its disabled students. Id. Through a child’s IEP, HISD
must provide a “basic floor of opportunity” that “consists of access to specialized
instruction and related services which are individually designed to provide
educational benefit to the [disabled] child.” Rowley, 458 U.S. at 201. HISD need
not provide its disabled students with the best possible education, nor one that
will maximize the student’s educational potential. Michael F., 118 F.3d at 247
(citing Rowley, 458 U.S. at 188–89). “Nevertheless, the educational benefit to
which the Act refers and to which an IEP must be geared cannot be a mere
modicum or de minimis; rather, an IEP must be likely to produce progress, not
regression or trivial educational advancement.” Id. at 248 (internal quotation
marks and citation omitted). In short, HISD must provide its students with
“meaningful” educational benefit. Id.
      When a parent challenges the appropriateness of an IEP, a reviewing
court’s inquiry is twofold. The court must first ask whether the state has
complied with the procedural requirements of the IDEA, and then determine
whether the IEP developed through such procedures was “reasonably calculated
to enable the child to receive educational benefits.” Rowley, 458 U.S. at 206–07.
If the court finds that the state has not provided an appropriate educational
placement, the court may require the school district to reimburse the child’s
parents for the costs of sending the child to an appropriate private school or
institution. Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S. 359,
369–70 (1985); Michael F., 118 F.3d at 248. Reimbursement may be ordered

                                        9
                                  No. 07-20817

only if it is shown “that (1) an IEP calling for placement in a public school was
inappropriate under the IDEA, and (2) the private school placement . . . was
proper under the Act.” Michael F., 118 F.3d at 248 (citations omitted).
      HISD argues that the district court erred in concluding that it failed to
provide V.P. with a free appropriate public education. Despite V.P.’s disabilities,
HISD asserts she was receiving a meaningful educational benefit, including
earning a promotion from first to second grade under the same standards that
apply to non-disabled first graders. HISD further contends that the IDEA does
not require it to provide V.P. with an education designed to remediate her
disability or to ensure optimal performance, and it maintains that the district
court erred in concluding that it should have implemented every aspect of the
program recommended by V.P.’s expert witness.
      We have set out four factors that serve as “indicators of whether an IEP
is reasonably calculated to provide a meaningful educational benefit under the
IDEA,” and these factors are whether “(1) the program is individualized on the
basis of the student’s assessment and performance; (2) the program is
administered in the least restrictive environment; (3) the services are provided
in a coordinated and collaborative manner by the key ‘stakeholders’; and (4)
positive academic and non-academic benefits are demonstrated.” Id. at 253; see
also Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328 F.3d 804, 810 (5th
Cir. 2003). Both the hearing officer and the district court found that all of these
considerations militated in favor of finding that HISD failed to provide V.P. with
a free appropriate public education. We will deferentially review the district
court’s fact findings with respect to each of these factors. We will also give de
novo consideration to any legal issues that arise under each.
      1. Individualized program on the basis of V.P.’s assessment and
      performance




                                        10
                                  No. 07-20817

      The district court found that V.P.’s IEPs were not sufficiently
individualized to her needs. The court pointed to these deficiencies: as of May
2004, more than a year after V.P.’s IEP Committee recommended an audiological
evaluation, the evaluation still had not been completed; V.P.’s IEPs were not
specific enough with regard to V.P.’s auditory-processing or audiological
deficiencies because they lacked strategies to assist with sequencing, gap
detection, and noise desensitization; although the Committee recognized that
V.P.’s most significant problems were speech and language deficiencies due to
hearing loss, it did not integrate special education sessions with a teacher for
hearing-impaired students until January 2004; and the Committee did not
address problems that developed with V.P.’s FM loop system in September 2003.
      HISD argues that each of the bases for the district court’s finding are
erroneous. Initially, it asserts that a school district is not required to furnish
every special service necessary to maximize a child’s potential. Consequently,
HISD’s failure to provide V.P. with sequencing training, gap detection, and noise
desensitization did not render V.P.’s IEP inadequate. Instead, HISD maintains
that these services were programs suggested by V.P.’s expert witness to
remediate V.P.’s speech and auditory-processing disorder, and the fact that
HISD failed to provide these services does not mean that V.P.’s needs were not
being addressed. HISD further maintains that it should not be penalized for
failing to include an explanation concerning the problems with V.P.’s FM loop
system in the IEP Committee minutes. HISD points out that the problem was
caught and corrected, and there is no requirement that the Committee’s notes
include all issues that arise on a day-to-day basis.
      V.P.’s IEP included several accommodations and modifications to address
her general speech and auditory impairments, such as limited speech therapy
(two hours per week), visual cues, preferential classroom seating, questioning
to check understanding, an FM loop system, content mastery classes, and

                                       11
                                  No. 07-20817

limited instruction by an itinerant teacher for the auditory impaired (one hour
per week). However, these services failed adequately to address V.P.’s distinct
auditory-processing disorder.
      V.P.’s expert witness, Dr. Ray Battin, a neuropsychologist and audiologist,
testified that he performed an advanced audiological evaluation on V.P. in
October 2004. Battin’s evaluation revealed that V.P. has moderate to severe
sensory hearing loss and severe auditory-processing problems. To address these
problems, Battin explained that V.P. requires noise desensitization, sequencing
training, and gap-detection work and that V.P.’s May 2004 IEP did not address
those needs. Battin noted that although the May 2004 IEP was good for V.P.’s
expressive language delay problems, it was inappropriate to address her
auditory-processing disorder.    In fact, Battin testified that V.P. needed a
separate IEP for her auditory-processing disorder.
      In light of Battin’s testimony, we find no clear error with the district
court’s finding that noise desensitization, sequencing training, and gap-detection
work were necessary to address V.P.’s specific auditory-processing problems.
Further, there was evidence to support that they were not offered merely as a
means of maximizing her potential or making her more competitive with the
other members of her class. Based on the valid fact-finding concerning what was
necessary to address her auditory needs, and applying our de novo review, we
accept that her IEP was insufficiently individualized.
      2. Program administered in the least restrictive environment
      The IDEA requires that children with a disability be provided a free
appropriate public education in the least restrictive environment:
      To the maximum extent appropriate, children with disabilities
      . . . [should be] educated with children who are not disabled, and
      special classes, separate schooling, or other removal of children with
      disabilities from the regular educational environment [should occur]
      only when the nature or severity of the disability of a child is such


                                       12
                                 No. 07-20817

      that education in regular classes with the use of supplementary aids
      and services cannot be achieved satisfactorily.
20 U.S.C. § 1412(a)(5)(A).
      The district court concluded that V.P.’s IEP did not provide her with
sufficient supplementary services to be successful in the general education
classroom. In reaching this conclusion, the court explained that it was not
concerned with whether V.P. was mainstreamed to the maximum extent
possible; instead, it was addressing whether V.P. was mainstreamed beyond her
capabilities. The court noted several deficiencies in V.P.’s ability to benefit
satisfactorily from her education in the regular classroom, including her failure
to attend content mastery training after the fall of 2003. There was evidence
that although V.P. paid attention to the teacher’s portion of a lesson, she was
unable to participate in the group portion of a lesson. Further, she could remain
focused on her assignment only for short periods of time without redirection.
The court also explained that V.P.’s FM system did not allow her the benefit of
class discussion. There is no record evidence that the proposed solution to this
problem (having the teacher pass the microphone around the class during
discussion) was ever implemented. The court also noted that when the loop
component of the system was unavailable, V.P.’s use of headphones further
limited her ability to hear her classmates and participate in class discussions.
Finally, the court pointed out that after V.P. lost her hearing aids on the
playground, she regularly took them off before going out for recess. Nothing in
the record suggests that the IEP Committee attempted to address this problem
with V.P. or her parents.       Thus, V.P. was restricted in her ability to
communicate and socialize with other students during recess.
      Without conceding the point, HISD maintains that even if the district
court was correct in finding V.P.’s placement improper, the appropriate remedy
would be to require the school to provide additional supplementary aids and


                                       13
                                  No. 07-20817

services in the general education environment or to allow V.P. to attend a
combination of regular and special education classes.         Additionally, HISD
contends that because of the nature of V.P.’s disability, exposure to the language
models of non-disabled peers is important to V.P.’s progress.
      V.P.’s regular education placement was certainly a less restrictive
environment than her Parish School placement. However, the IDEA mandates
that a child be placed in the least restrictive environment in which the child can
achieve an appropriate education. See 20 U.S.C. § 1412(a)(5)(A). The IDEA’s
strong preference in favor of mainstreaming must “be weighed in tandem with
the Act’s principal goal of ensuring that the public schools provide [disabled]
children with a free appropriate public education.” Daniel R.R. v. State Bd. of
Educ., 874 F.2d 1036, 1044–45, 1048 (5th Cir. 1989) (internal quotation marks
and citation omitted).
      Though HISD tried to accommodate V.P. in a regular education classroom,
the district court concluded that V.P. was not receiving a meaningful educational
benefit from such placement. Although exposure to the language models of
V.P.’s non-disabled peers is important, V.P.’s interaction with her peers within
the regular education classroom was significantly limited. Under the FM loop
system, only V.P.’s teacher wore a microphone.         Accordingly, V.P. was not
receiving amplification of her peers during class and group discussions.
Additionally, because V.P. removed her hearing aids during recess, she was not
able to interact effectively with her peers during a significant portion of her time
outside of class. The district court’s fact-finding regarding the difficulties that
arose due to her placement in the general classroom, including that there were
insufficient supplemental services, is not clearly erroneous. Applying a de novo
review, we agree that V.P.’s IEP failed to provide her with the least restrictive
environment appropriate to her condition.
      3. Coordinated and collaborative services provided by key stakeholders

                                        14
                                  No. 07-20817

      The district court concluded that the services HISD provided V.P. were not
coordinated and collaborative. The court explained that although V.P.’s IEP
Committee meetings were well attended and generally included the key
stakeholders, the participants failed to communicate and collaborate outside of
the meetings. For example, the special education chair never discussed V.P.’s
progress with her classroom teacher outside of the meetings, and V.P.’s
classroom teacher never discussed V.P.’s progress with V.P.’s writing teacher or
other school staff outside of the Committee meetings. Furthermore, when V.P.’s
classroom teacher missed a meeting in January 2004, the record does not reflect
that anyone informed her of the modifications made in that meeting, even
though their implementation required the teacher’s involvement. Additionally,
the special education chair instructed V.P.’s classroom teacher to modify V.P.’s
regular tests and assignments, but no such modifications were adopted by the
Committee.
      The district court also noted that the HISD staff “struggled with training
and followup.” The court concluded that the one-page flyer provided to train
school staff on working with hearing-impaired students was inadequate.
Furthermore, the school nurse who was assigned to maintain V.P.’s FM system
received little training and provided little training to the other staff members.
The nurse did not attend the IEP Committee meetings and did not adequately
communicate with others to repair V.P.’s FM loop system in a timely fashion.
Finally, school staff did not follow up on V.P.’s failure to attend content mastery
for more than two months or on an October 2003 Committee plan to try proposed
modifications at Wainwright for thirty days before revisiting the possibility of
placing V.P. in Sutton Elementary’s oral deaf program.
      HISD maintains that these isolated occurrences are insufficient to show
that it failed to implement substantial or significant provisions of V.P.’s IEP,
that the services it provided were sufficient to confer an educational benefit upon

                                        15
                                 No. 07-20817

V.P, and that the district court’s determination that it failed to implement the
content mastery provision of V.P.’s IEP is not supported by the record evidence.
According to HISD, V.P.’s mother made the decision to prohibit V.P. from
attending content mastery, and it could not force her to attend over her mother’s
instructions to the contrary. HISD further responds that the IEP Committee
met multiple times during the school year to discuss V.P.’s progress and adjust
her program accordingly, and that there was testimony from other teachers
indicating that they communicated frequently about V.P., including testimony
from V.P.’s classroom teacher that she often talked with V.P.’s mother and
testimony from V.P.’s speech teacher that she worked closely with all of V.P.’s
teachers.
      “[A] party challenging the implementation of an IEP must show more than
a de minimis failure to implement all elements of that IEP, and, instead, must
demonstrate that the school board or other authorities failed to implement
substantial or significant provisions of the IEP.” Houston Indep. Sch. Dist. v.
Bobby R., 200 F.3d 341, 349 (5th Cir. 2000). What provisions are significant in
an IEP should be determined in part based on “whether the IEP services that
were provided actually conferred an educational benefit.” Id. at 349 n.2.
      The fact-findings by the district court that are fundamental to the
conclusions on this factor are sound. First, we find no clear error that poor
communication and collaboration between the Wainwright school nurse and
others assigned to monitor the system led to the problems with the FM loop
system being out of service for approximately two months. Furthermore, while
the FM loop was broken, school personnel allowed V.P. to wear the alternative
headphone system over her hearing aids. There was no error in finding that to
be improper and potentially harmful. Further, there is evidence that the special
education chair instructed V.P.’s classroom teacher to provide testing and
assignment modifications without such modifications being included in V.P.’s

                                       16
                                    No. 07-20817

IEP.   The special education chair’s unilateral decision to change the IEP
suggests a lack of coordination and collaboration with V.P.’s other key
stakeholders. Next, it was not clearly erroneous for the court to find that the
IEP Committee did not communicate effectively and collaborate to address V.P.’s
failure to attend content mastery. Although there is evidence that V.P.’s mother
made the decision to remove V.P. temporarily from the service, the school staff
failed to follow up on V.P.’s extended absence. Finally, V.P.’s classroom teacher
testified that in November 2003, V.P.’s one-on-one aide stopped coming to work
with V.P. for approximately three to four weeks at the direction of the school
principal, despite the fact that V.P.’s IEP called for one-on-one assistance.
       In addition to problems with the implementation of V.P.’s IEP, the district
court did not clearly err in finding that V.P.’s key stakeholders received
inadequate training. Although the school provided its personnel with a one-page
tip sheet for working with an auditory or speech impaired child, such minimal
training was insufficient. Moreover, despite such training, V.P.’s classroom
teacher, one of the most important stakeholders, explained that she was unable
to communicate effectively with V.P. and evaluate her progress.
       4. Demonstration of positive academic and non-academic benefits
       Perhaps one of the most critical factors in this analysis is the final one.
This factor seeks to determine whether the student was obtaining benefits from
the IEP. Michael F., 118 F.3d at 252. There are subordinate components of the
fact-finding, perhaps best thought of as evaluating the validity of the various
measures of the progress that were offered.        It is difficult analytically to
compartmentalize all the determinations as ones of fact and ones of law, but we
will proceed to make that effort.
       The district court concluded that V.P. made only minimal progress, and
the benefits she received were not meaningful. The court noted that there was
conflicting testimony regarding V.P.’s progress at Wainwright – V.P.’s mother

                                        17
                                  No. 07-20817

and classroom teacher were not encouraged by V.P.’s progress; V.P.’s speech
therapist included both positive and negative impressions of V.P.’s advancement;
and V.P.’s standardized speech and language test scores did not improve over
time. The court explained that V.P. failed language arts and reading during the
first two nine-weeks of the fall semester. Her grades then improved when her
teacher implemented test and assignment modifications; however, her teacher
testified that she would not have achieved passing grades without the
modifications. Furthermore, although V.P. met the promotion standards for
second grade, based on her grades with the modifications and the district
standards for standardized testing with modifications, her classroom teacher
testified that V.P. had not mastered the curriculum necessary to be successful
in second grade.
      HISD contends that V.P. demonstrated academic advancement because
she achieved passing grades in her regular education program sufficient to
advance to the next grade, her standardized scores show that she achieved the
level of educational benefit required by the IDEA, and she mastered the high
frequency words required for promotion. HISD maintains that the district court
improperly considered V.P.’s standardized speech and language test scores.
HISD notes that such scores are percentile scores that merely compare V.P.’s
scores to those of other children who took the test, and V.P.’s development
should be measured with respect to her individual progress, not her abilities in
relation to the rest of the class. HISD also points to objective evidence indicating
that V.P. was receiving an educational benefit from her HISD placement,
arguing that V.P.’s speech and language skills suggested three years of progress
in the three years she was in HISD, and achievement testing in November 2003
indicated that V.P. was performing at or near the first-grade level in most areas.
      HISD further alleges that the IDEA does not require a school district to
ensure that a disabled child is able to advance at a rate faster than non-disabled

                                        18
                                  No. 07-20817

peers. Even when a disabled child falls further behind her peers, she may still
be receiving some educational benefit from the placement. HISD attributes
V.P.’s speech therapist’s equivocal responses regarding her progress to the
requirement that the therapist assess both V.P.’s strengths and weaknesses in
the classroom. HISD asserts that V.P.’s weaknesses show that V.P. continues
to have a disability and do not indicate that she has not received a free
appropriate public education. Finally, HISD argues that the testimony of V.P.’s
teacher that V.P. would need modifications to perform well in second grade does
not support the district court’s conclusion that V.P.’s progress was minimal.
      Urged strongly upon us as a controlling precedent, particularly in light of
the point about test scores, is a 2000 decision of this court also involving HISD.
See Bobby R., 200 F.3d 341. In that case, we considered whether HISD provided
a free appropriate public education to a student with speech disabilities. Only
the third and fourth factors that we have discussed here were at issue in Bobby
R.: were the services required in the child’s IEP provided in a coordinated and
collaborative manner, and had the child demonstrated academic and non-
academic benefits from his IEP? Id. at 348. What is most relevant here is the
discussion of this last factor. We will review our prior analysis.
      We start with context. In applying Bobby R., it is of some relevance that
the court was considering whether the district court clearly erred in finding that
a child was receiving a meaningful educational benefit. Here, the issue is
whether the district court clearly erred in finding that V.P. was not receiving a
meaningful educational benefit.
      The student, Bobby R., argued that where he stood in relation to his non-
disabled peers was the best measure of his academic performance, whereas
HISD maintained that passing scores and advancement from grade to grade was
the proper indicia of academic progress. Id. We sided with HISD:



                                       19
                                  No. 07-20817

      a disabled child’s development should be measured not by his
      relation to the rest of the class, but rather with respect to the
      individual student, as declining percentile scores do not necessarily
      represent a lack of educational benefit, but only a child’s inability to
      maintain the same level of academic progress achieved by his non-
      disabled peers.

Id. The court pointed out that the test scores and grade levels in a number of
subjects had improved during the child’s years in HISD. Id. It concluded that
the improvements were not trivial and that no clear error existed in the district
court’s factual determination that the child was receiving educational benefits
from his IEP. 200 F.3d at 350. It was not necessary for the child “to improve in
every area to obtain an educational benefit,” as maximization of a disabled
student’s educational potential is not required. Id.
      HISD argues that just as in Bobby R., V.P. had improved test scores and
advanced to a new grade level. Therefore, the district court is said to have erred
in determining that she did not receive more than a minimal educational benefit
from her IEP. Even though her test scores improved and she was advanced only
after her teacher implemented modifications in her assignments and tests, HISD
argues that such modifications are permitted under the IDEA.            HISD also
submits that a failure to master curriculum cannot be determined by comparing
V.P.’s success to that of her non-disabled peers.
      We find the district court’s rulings on this fourth factor to be consistent
with Bobby R. In the present case, passing grades and yearly advancement were
not found to be adequate measures because V.P.’s teacher testified that the
improved grades and advancement resulted from modifications the special
education director unilaterally imposed.       The IEP Committee itself never
evaluated the changes and determined whether they were consistent with the
requirements of the IDEA. V.P.’s teacher testified that V.P. would not have




                                        20
                                  No. 07-20817

made passing grades and advanced to a new grade-level without these
unauthorized modifications.
      Modifications to an IEP legally can and likely often must be made in
response to the experiences of a child in the classroom.        However, before
acceptable test scores and advancement in class grade can be seen as supporting
that educational benefits are being received, those indicia must arise from
compliance and not deviation from the IEP.
      In evaluating this evidence, we are guided by the requirement that HISD
is to provide V.P. with a “basic floor of opportunity” that “consists of access to
specialized instruction and related services” individually designed to provide
V.P. with educational benefit. Rowley, 458 U.S. at 201. HISD did not need to
provide V.P. with the best possible education or one that will maximize her
potential; however, the education benefits it provides cannot be de minimis.
Michael F., 118 F.3d at 247 (citing Rowley, 458 U.S. at 188-89). This distinction
may well be the key to the dispute before us. HISD clearly was taking steps to
provide educational benefits to V.P. The question is not whether there was more
that could be done, but only whether there was more that had to be done under
the governing statute.
      Passing grades and advancement from year to year are factors that
indicate a child is receiving meaningful educational benefit. As a legal matter,
we find that such evidence should be rejected when it is found to be the product
of unapproved deviations from the IEP.           V.P.’s classroom teacher, the
stakeholder most familiar with V.P.’s performance, testified that although V.P.
did not do well the first or second semester of her first-grade year, her grades
improved near the end of the year only because the teacher started modifying
more work product for her, including giving her fewer test items. Without these
modifications, the teacher stated, V.P. could not have done work on the
curriculum level with the non-disabled students in her class and could not have

                                       21
                                  No. 07-20817

made passing grades. The teacher explained that she made these modifications
because the special education chair told her that they were part of V.P.’s IEP.
However, V.P.’s IEP did not provide for modified curriculum or tests, and her
teacher stated that she would have been concerned about making the
modifications if she knew they were not in V.P.’s IEP. Finally, the teacher
testified that despite V.P.’s passing grades, she did not believe V.P. mastered the
curriculum necessary to move on to second grade.
      Considering the testimony of V.P.’s teacher, the district court did not
clearly err in concluding that the test scores were not reliable evidence of
progress. The district court’s factual determination that the child was not
receiving educational benefits from her IEP was not clear error. As we said in
Bobby R., it is not necessary for the child “to improve in every area to obtain an
educational benefit,” 200 F.3d at 350, but there was no evidence here that had
to be accepted that V.P. was improving in many areas at all.
      The ultimate legal issue under this factor is whether V.P. was receiving
a meaningful educational benefit from the services provided for her under her
IEP. We find that she was not.
      Therefore, we sustain the district court’s finding that under the four
factors, HISD was not providing a free appropriate public education.
Consequently, V.P.’s move to the Parish School was justified.
B.    Reimbursement for Pendency Placement
      Our previous discussion leads to our affirming the award of $16,125.30 to
reimburse V.P. for the payments to the Parish School for the 2004-2005 school
year. Our last issue is whether HISD must make the same payment for the
2005-2006 school year.
      In ruling on the cross motions for summary judgment on the 2005-2006
reimbursement issue, the district court again fully adopted the magistrate
judge’s findings. We will refer to the findings as those of the district court.

                                        22
                                  No. 07-20817

      The components of this last issue are these: (1) what relevance to the
second year’s reimbursement is the Texas Education Agency’s decision that the
Parish School was the appropriate placement, (2) how was the issue of the
second year’s reimbursement raised, opposed, and resolved, and (3) was the issue
properly resolved? We will discuss them in that order.
      1. Hearing officer’s decision that Parish School was proper placement
      The IDEA provides that “during the pendency of any proceedings
conducted pursuant to this section, unless the State or local educational agency
and the parents otherwise agree, the child shall remain in the then-current
educational placement of the child . . . .” 20 U.S.C. § 1415(j). The Supreme
Court held that an administrative decision in favor of parents who had placed
their child in a private school after they rejected a proposed IEP constitutes an
agreement by the state to the change of the child’s placement, making the new,
private school placement the current educational placement of the child.
Burlington, 471 U.S. at 371–72.
      Accordingly, by force of Supreme Court opinion and federal regulation, the
decision by the Texas Education Agency hearing officer on February 10, 2005,
was an agreement between HISD and V.P.’s parents that the Parish School was
the appropriate placement. The agreement lasts for the pendency of the review
of the administrative decision. The regulation does not state that a parent needs
to file for a court order declaring the alternative placement to be the correct one.
Instead, unless the parents and school district agree otherwise, the Parish
School by operation of law is the proper placement. Id.
      Our case law is consistent with this interpretation. We have addressed
related issues that arise when parents seek to have the public school district pay
the costs of the private school pending the final review of the merits.          St.
Tammany Parish Sch. Bd. v. Louisiana, 142 F.3d 776, 785 (5th Cir. 1998).
There, as here, the state administrative process resulted in an order that a

                                        23
                                   No. 07-20817

private placement was appropriate because the public school education was
inadequate. Id. at 780. The administrative process ended in April of a school
year, and the administrative ruling was that the entire school year should be
paid for by the public school. Id. Also, as here, the school district filed an appeal
in district court in April. Unlike here, in June, the St. Tammany parents
counterclaimed for compensation for the next school year. Id. at 781. Such a
counterclaim is what HISD argued and the district judge accepted had to be
made here, but it never was.       The St. Tammany parents sought an order
declaring the private school placement to be the correct one, and requiring
payments for the next school year to be made by the public school district. In
August, as the new school year was beginning, the district court granted the
parents their requested relief. Id.
      The district court’s ruling was immediately appealed. Id. We concluded
that a stay-put order qualifies as a collateral order for purposes of interlocutory
appeal because it conclusively determines a student’s pendency placement and
the tuition reimbursement rights associated with such placement. Id. at 781–82.
In support of this holding, we cited a case from another circuit that found
resolution of pendency-placement issues to be “completely separate from the
merits issues which focus on adequacy of the proposed IEP; and the propriety of
the pendent placement and the concomitant financial responsibility are not
effectively reviewable on appeal of a decision on the merits.” Id. at 782 (citing
Susquenita Sch. Dist. v. Raelee S., 96 F.3d 78, 81 n.4 (3d Cir. 1996)); see also
Mackey ex rel. Thomas M. v. Bd. of Educ. for the Arlington Cent. Sch. Dist., 386
F.3d 158, 160 (2d Cir. 2004) (“A claim for tuition reimbursement pursuant to the
stay-put provision is evaluated independently from the evaluation of a claim for
tuition reimbursement pursuant to the inadequacy of an IEP.”).
      In St. Tammany, the district court ordered payment for tuition and other
costs for the school year that was about to begin. We affirmed. The Third

                                         24
                                  No. 07-20817

Circuit case on which we relied also reviewed such a district court order.
Susquenita Sch. Dist., 96 F.3d at 85. In that case, the school district appealed
the administrative decision to the district court and filed for a stay of the
requirement that it reimburse the parents for the private school placement. The
district court denied the motion. On interlocutory appeal, the Third Circuit
concluded that the school district was required to pay for the child’s private
school placement from the point of the administrative decision forward; it also
held that the school district “may be required to pay for tuition and expenses
associated with a pendent placement prior to the conclusion of the litigation.”
Id. at 84. The court explained that “[t]he purpose of the Act . . . is not advanced
by requiring parents, who have succeeded in obtaining a ruling that a proposed
IEP is inadequate, to front the funds for continued private education.” Id. at
86–87.
      What is of particular importance for our issue is that the court considered
the right to continuing payments to be automatic from the district court’s
decision that the private school would be the “current educational placement.”
“This holding also effectively decided the reimbursement question in favor of
Raelee’s parents.” Id. at 80. That sentence was followed by a footnote, which
concluded that once reimbursement for the first year was found to be
appropriate, payments for continuing the private school placement were proper
while proceedings under the statute were pending:
      The order encompassed reimbursement for expenses incurred in the
      1994-1995 academic year. By adopting the appeals panel holding
      that the private school was the appropriate placement pending a
      contrary judicial order, Order # 1 also effectively made Susquenita
      financially responsible for continuing the private school placement.
      Order # 1 thus decided both reimbursement for and prospective
      payment of private school tuition.




                                        25
                                 No. 07-20817

Id. at 81 n.3. As the Supreme Court held, public payment of expenses of the
“current education placement” flows from “the child’s right to a free appropriate
public education” under the IDEA.           Burlington, 471 U.S. at 370.
Reimbursement forces a school district “to belatedly pay expenses that it should
have paid all along and would have borne in the first instance had it developed
a proper IEP.” Id. at 370–71. Burlington did not involve paying for costs during
the pendency of the litigation. Neither were we in St. Tammany faced with
deciding the propriety of such payments because the state did not contest that
legal issue. St. Tammany, 142 F.3d at 783. Our issue today is almost the
opposite: do parents forfeit the right to receive reimbursements for the costs of
the private placement, which by operation of law is the “current educational
placement” during the pendency of the litigation, if they do not ask for funding
at the beginning of a school year?
      In answering that question, we examine the arguments as to why the right
to reimbursement for the education that is supposed to be free has been forfeited
here. The district court denied reimbursement for V.P.’s second school year
almost exclusively because of the lack of notice to HISD that anyone was
contemplating asking for payment. It is true that V.P. did not amend her
pleadings specifically to request reimbursement. Soon after the second school
year ended, she did seek to supplement the record with the new bills. Even
without any filings by V.P., notice existed as a matter of law that the Parish
School was the current educational placement until an agreement to the
contrary or an end to the litigation was reached.
      Relevant here is an issue still unresolved in this circuit, namely, if an
order is entered that requires the public school district to pay for the private
school during the pendency of the proceedings, will the parents have to refund
the money if the private placement is later found to have been improper? See id.
at 788 (stating, “we do not reach, nor do we express an opinion on, whether the

                                       26
                                 No. 07-20817

State defendants are entitled under IDEA to reimbursement” if the private
placement is held to have been unnecessary). We still do not need to resolve that
point, but the issue highlights a choice for a child’s parents. They can request
payment-as-they-go, but they may have to refund that money if they lose on the
merits. Or, they can continue to pay for the private placement until such time
as there is a final decision on the merits. Many parents will not have a choice,
as the private school will be beyond their financial means. When there is a
choice, the parents do not need to seek prospective relief, which under St.
Tammany is an appealable order. They may instead ask for costs of the
pendency placement to be made an award at the end of the litigation. That does
not mean, though, that the parents can wait until the end of the litigation to
make the request. We address that issue below.
      HISD counters that had it known V.P. would seek reimbursement for the
2005-2006 school year, it could have proposed an alternative placement. For
example, in an effort to avoid paying for a second year of V.P.’s Parish School
costs, HISD could have attempted to develop a new IEP that corrected the
deficiencies found by the due process hearing officer. Furthermore, HISD alleges
it could have suggested an alternative placement at one of its schools, such as
at the Sutton Elementary “oral deaf” program. HISD alleges V.P.’s delay kept
it from appealing any intermediate order regarding the child’s proper placement
during the pendency of the district court proceedings.
      HISD’s position does not take into consideration that the Parish School
was the proper placement for 2005-2006. We find useful guidance for HISD in
St. Tammany. There, soon after the order was entered that the private school
was the “current education placement,” the school district moved to require a
new IEP conference to determine how the public school could meet the child’s
needs. Id. The district court denied the motion. A similar motion by HISD is
at least one way the issue of changing V.P.’s placement could have proceeded.

                                       27
                                  No. 07-20817

Perhaps HISD did not know until the 2005-2006 school year was over that V.P.
would actually request reimbursement, but it constructively knew that by
operation of law, the Parish School was the continuing proper placement for the
child and that HISD might be requested to pay for it. The moving party for
ending the “current educational placement” at the Parish School and the
concomitant, but as yet unasserted, financial reimbursement potential needed
to be HISD.
      It is also important that after the date of Burlington, St. Tammany, and
the Third Circuit Susquenita opinion, the U.S. Department of Education adopted
the regulation that expresses the effect of the final order in the administrative
proceedings that a private placement is proper. Effective on March 12, 1999, a
slightly different phrasing of what is now 34 C.F.R. § 300.518(d) was
promulgated. It stated that when the decision of “a State review official in an
administrative appeal agrees with the child’s parents that a change of placement
is appropriate, that placement must be treated as an agreement between the
State or local agency and the parents for purposes of paragraph (a) of this
section.” 34 C.F.R. § 300.514(c) (as adopted by 64 Fed. Reg. 12418 (Mar. 12,
1999)). The referenced “paragraph (a)” is similar to Section 300.518(a), the
earlier version stating that the child “during the pendency of any administrative
or judicial proceeding . . . must remain in his or her current education
placement.” Id. § 300.514(a).
      It is true that in St. Tammany, the district court had ordered that the
private school be considered the “current educational placement.” 142 F.3d at
781. There was no holding in St. Tammany that such an order was needed. We
conclude that Section 300.518 makes that kind of order superfluous.
      A correlation between a private school’s being the current educational
placement and the public school’s responsibility to fund it, is found in the IDEA:



                                       28
                                  No. 07-20817

      (B) Children placed in, or referred to, private schools by public
      agencies
      (i) In general. Children with disabilities in private schools and
      facilities are provided special education and related services, in
      accordance with an individualized education program, at no cost to
      their parents, if such children are placed in, or referred to, such
      schools or facilities by the State or appropriate local educational
      agency as the means of carrying out the requirements of this
      [subchapter]. . . .
      ...
      (C) Payment for education of children enrolled in private schools
      without consent of or referral by the public agency
      ...
      (ii) Reimbursement for private school placement. If the parents of a
      child with a disability, who previously received special education
      and related services under the authority of a public agency, enroll
      the child in a private elementary school or secondary school without
      the consent of or referral by the public agency, a court or a hearing
      officer may require the agency to reimburse the parents for the cost
      of that enrollment if the court or hearing officer finds that the
      agency had not made a free appropriate public education available
      to the child in a timely manner prior to that enrollment.
20 U.S.C. § 1412 (a)(10); see also 34 C.F.R. § 300.148(b).
      These provisions allow a hearing officer to require reimbursement of
private school costs when a free appropriate public education has not been made
available. Burlington and Section 300.518 transform a hearing officer’s order
adopting a private placement into an agreement that the private school is
necessary to carry out the requirements of the IDEA. That placement is at “no
cost” to the parents of the child. 20 U.S.C. § 1412 (a)(10)(B)(i).
      Pendency-placement issues are separate from the merits to the extent they
can be decided prior to and without regard to the merits issues. We have noted
that V.P.’s parents had a choice to request payments during the pendency of the
litigation, or to forgo payment-as-they-go and await the conclusion of the merits
case. Intentionally or otherwise, the request was not made until the end of the
second school year. V.P. did not seek payments pending the litigation. Not

                                        29
                                  No. 07-20817

raising this separate issue at the earliest opportunity does not by itself prevent
receiving reimbursement for relevant school years at the end of the litigation.
      We have examined with some care the case law and regulations. Two
events are crucial in our analysis. The first is the decision by a hearing officer
for the Texas Education Agency that the Parish School was an appropriate
placement for V.P. The second was the affirmance of that decision on appeal.
Those two events having occurred, V.P.’s parents were entitled to have their
costs at the Parish School reimbursed – absent any default in requesting them,
an issue we discuss below. Valid costs for a private school placement may be
reimbursed at the end of litigation in which the parents prevail without regard
to whether an order for payment during the pendency of the proceedings is
sought. The costs will be the relevant ones during the time period that begins
with the school year for which the district is ultimately found not to have
proposed a placement reasonably calculated to provide a free appropriate public
education. The period ends with the conclusion of the litigation. A school
district may be able to seek, as occurred in St. Tammany, to change the
educational placement during the pendency of the litigation. Whatever steps
that involves certainly need not be addressed now. Without such a change, the
obligation for the proper public entities to pay for the private school exists.
      Our holding does not resolve the issue of whether parents do not even need
to ask for reimbursement. We now turn to just how the issue of reimbursement
for a second year was injected in the appeal to the district court.
      2. Raising and disposing of the reimbursement issue in district court
      On February 10, 2005, the Texas Education Agency hearing officer
declared the IEP to be inadequate. The Parish School was found to be an
appropriate placement. V.P.’s parents were awarded payment for all of their
daughter’s 2004-2005 relevant expenses at the Parish School.
      On May 10, 2005, HISD filed an appeal in district court.

                                        30
                                  No. 07-20817

      On June 9, 2005, V.P. filed her answer and counterclaim, appealing the
Hearing Officer’s decisions on the issues for which she did not prevail at the due
process hearing. This pleading did not include a claim for reimbursement for
V.P.’s 2005-2006 placement at the Parish School.
      During a September 8, 2005 Rule 16 scheduling hearing, V.P. first
informed the court that she intended to introduce evidence in addition to the
administrative record for the district court’s consideration on appeal. V.P. did
not explain what additional evidence she intended to introduce and did not
explain that the additional evidence pertained to V.P.’s 2005-2006 Parish School
placement. HISD stated that it opposed the entry of additional evidence and
that the case should be decided solely on the administrative record.
      On June 9, 2006, exactly a year after V.P. filed her answer, V.P. filed a
motion to submit additional evidence in which she indicated that she intended
to introduce reimbursement evidence regarding the costs of V.P.’s placement at
the Parish School for the 2005-2006 school year. In a June 20, 2006 response,
HISD objected to the motion, arguing that the only issue before the court was
the correctness of the Hearing Officer’s decision regarding the 2004-2005 school
year, and the 2005-2006 private school bills were irrelevant to that issue.
      The case was eventually reassigned to a new district judge who requested
a status report from the parties. In that report, V.P. again indicated that she
needed to submit additional evidence regarding reimbursement for the 2005-
2006 school year. On July 6, 2006, V.P. filed a supplemental motion to submit
additional evidence. In this motion, V.P. alleged that the Parish School was the
proper placement for V.P. during the pendency of HISD’s appeal, and
accordingly, “V.P. [was] entitled to an automatic injunction providing her with
reimbursement for the placement during the appeal, and until such time as
HISD offers her an appropriate placement.”



                                       31
                                  No. 07-20817

      HISD responded that V.P. was belatedly attempting to “amend her
complaint” to assert a new claim for relief under the guise of a request to
introduce additional evidence and that pendency placement had not been made
an issue in the case.     In a reply brief, V.P. contended that the right to
reimbursement for ongoing tuition at the Parish School is automatic and is
merely a continuation of the issues decided by the administrative hearing officer.
V.P. further stated that “reimbursement of the pendency placement is actually
a cost which [she] is entitled to if she prevails in this matter” and that HISD has
not demonstrated that it was surprised or prejudiced by the pendency
reimbursement claim.
      On August 9, 2006, the magistrate judge conducted a hearing regarding,
among other things, V.P.’s motion to submit additional evidence. There were
two items of evidence. One was a new affidavit from an expert, and the other
were bills for the second school year. At the hearing, V.P. argued that the 2005-
2006 Parish School bills were just an extension of the hearing officer’s order and
should be considered as a “cost issue” if the court decides to uphold that decision.
The magistrate judge initially indicated she would deny V.P.’s request to submit
the bills. Later in the hearing, in response to argument, the magistrate judge
delayed decision until a future date, saying “yes, if this goes your way, yeah,
we’ll consider that, but right now to keep amending to put the school bills in, you
know, you haven’t won yet. And we’ll cross that bridge when it comes to it.” The
magistrate judge and counsel for HISD then engaged in the following exchange:
      THE COURT: I mean it seems to me that if you lose and the
      hearing officer’s decision is implemented, HISD is going to have to
      pay those bills, right? And we will have to know what they are.

      HISD COUNSEL: Well, irrespective – I don’t necessarily agree to
      that, but irrespective of that, in terms of the [c]ourt’s time– . . . it
      makes more sense for you to rule on the motion for summary
      judgment because if you rule for me, those issues will be moot . . .


                                        32
                                       No. 07-20817

       and we won’t have to touch on them. If you rule on all that stuff
       now, you may be making rulings that you won’t have to make.

       THE COURT: Right.
       On March 2, 2007, the magistrate judge recommended granting in part
and denying in part HISD’s motion for summary judgment. With respect to the
2005-2006 Parish School costs, the memorandum explained that “[a]lthough
[V.P.] requests reimbursement for the costs of the Parish School during the
pendency of this review, she did not move for summary judgment on that issue.
The court refrains from addressing that matter at this time.” On March 22,
2007, the district judge entered an order adopting the recommendation.
       The magistrate judge then ordered HISD and V.P. to file cross motions for
summary judgment on the 2005-2006 reimbursement issue. On September 11,
2007, the magistrate judge recommended the denial of reimbursement for the
2005-2006 Parish School placement.             The judge concluded that V.P.’s “late
mention of additional and ongoing education costs at the Parish School does not
properly meet the requisite timing and form necessary to put [HISD] on notice
of the 2005-2006 reimbursement claim.” The judge also held that the failure to
add this claim to the pleadings meant it could not be awarded as “appropriate”
relief under the IDEA without ignoring the Federal Rules of Civil Procedure.
Finally, the magistrate judge concluded that reimbursement for the 2005-2006
school year under the IDEA’s “stay put” provision would be collateral to the
court’s review of the hearing officer’s decision on the merits.5 The district judge
adopted the magistrate judge’s memorandum and recommendation on October
4, 2007, over V.P.’s objections.
       3. Resolution of the issue



       5
        We note an inconsistency in the conclusion that the claim was not properly in the case,
but also that summary judgment should be granted to HISD on the claim.

                                              33
                                  No. 07-20817

      This review of the procedural history reveals that V.P. raised the issue of
reimbursement for the second school year by a motion to introduce additional
evidence. The motion was filed one year after her answer and counterclaim, a
month or so after the second school year ended, and one year before final
judgment. She never moved to amend the answer and counterclaim.
      Despite the intricacies of the federal statutes we are applying, the usual
pleading rules remain relevant. The appeal by HISD to the district court started
a lawsuit. An answer and counterclaim were filed, seeking certain relief. The
request for prospective payments for the second school year could easily have
been made in the initial pleadings by V.P. in district court. Or, a motion for
leave to amend could later have been made when the school year was over,
seeking reimbursement. Amendments to pleadings are to be allowed when
“justice so requires . . . .” Fed. R. Civ. P. 15(a)(2). Because no amendment was
ever requested, the justice of such a motion is not before us.
      V.P. maintains that her request in her counterclaim that the district court
uphold the hearing officer’s decision was sufficient to raise her right to
reimbursement for the 2005-2006 Parish School placement. Under the stay-put
or pendency-placement provision of the IDEA, V.P. argues that she became
eligible for reimbursement for the 2005-2006 Parish School tuition once the
placement for 2004-2005 was upheld. Under her theory, she did not need to file
a specific pleading or bring a separate action asserting a claim for pendency-
placement reimbursement to obtain such relief.
      HISD argues that it would be prejudicial to require pendency-placement
reimbursement without a timely and explicit claim for such relief. If V.P. had
sought an order from the hearing officer or the district court regarding the 2005-
2006 pendency placement, HISD alleges it would have had an opportunity to
propose an alternative placement or appeal the pendency-placement order. We
have already addressed the latter points, and have found no merit to them.

                                       34
                                  No. 07-20817

      As to what was required in V.P.’s pleading, we note that “the remedies a
federal court may bring to bear are not constrained by a litigant’s prayer for
relief; rather, the Federal Rules of Civil Procedure command the federal courts
to grant relief that complainants do not demand when such relief is appropriate.”
Bauhaus USA, Inc. v. Copeland, 292 F.3d 439, 448 (5th Cir. 2002); see also
Kirchberg v. Feenstra, 708 F.2d 991, 1000 (5th Cir. 1983) (“Rule 54(c) of the
Federal Rules of Civil Procedure provides that a judgement shall grant the relief
to which a party in whose favor it is rendered is entitled, even if the party has
not demanded this relief in his pleadings.” (emphasis in original)). The district
court apparently determined that a request for a second year’s reimbursement
did not concern the nature of relief, but was a claim of a separate injury. Some
decisions under the IDEA have held that general prayers for relief are
insufficient to raise claims for reimbursement of school expenses that were not
explicitly made. The magistrate judge cited some of these decisions in denying
recovery of the second school year’s expenses. E.g., Lillbask v. Conn. Dep’t of
Educ., 397 F.3d 77, 90 (2d Cir. 2005).
      We do not decide whether reimbursement for a second year is a new claim
or whether it is additional relief on the existing claim. We turn instead to the
effect of the magistrate judge’s statements at one hearing, and HISD’s responses.
      Regardless of whether a claim for a second year should have been the
subject of amended pleadings, V.P. argues that the magistrate judge’s ruling on
the motion to supplement the record indicated the question of reimbursement
for a second year was tied to the not-yet-made decision on whether to affirm the
Texas Education Agency’s decision that the Parish School was the proper
placement. As we have discussed, the magistrate judge on August 9, 2006,
stated that if the decision as to the Parish School placement “goes your way, . . .
we’ll consider” the bills for the second year. The judge did not see a reason for



                                         35
                                  No. 07-20817

the parents to “keep amending to put the school bills” into the record as they
were received. Instead, “we’ll cross that bridge when it comes to it.”
      Even more pointedly, the judge then stated that if the hearing officer’s
decision “is implemented, HISD is going to have to pay those bills, right?”
HISD’s attorney immediately indicated that he did not “necessarily agree to
that,” but that in terms of the court’s time, “it makes more sense for you to rule
on the motion for summary judgment [and hold that HISD provided an
appropriate education,] because if you rule for me, those issues will be moot.”
The magistrate judge agreed.
      At that point, the magistrate judge was finding that the only predicate for
reimbursement of appropriate expenses from the second year was that the
administrative decision be affirmed. This ruling in no manner suggested that
another predicate was an amendment to the answer and counterclaim.
      An order was entered on August 9, 2006, reflecting the rulings made at the
hearing. It stated only this:
      Arguments heard on the record. Docket Entries Nos. 16, 21, and 28
      are granted. Docket Entry No. 20, 26, and 34 are granted in part
      and denied in part as stated on the record.
Docket Entry 20 was V.P.’s request to submit an affidavit from a new expert and
cost bills for attending the Parish School during the pendency of the appeal. To
grant and deny that motion “as stated on the record,” was a decision that the
expert’s affidavit would be admitted, and that the bills for the second year would
not be at that time. We also interpret the order, though, to mean that the bills
would likely be admissible if the hearing officer’s decision was upheld.
      So as of August 9, 2006, V.P. had reason to proceed on the basis that
appropriate expenses for the 2005-2006 school year would be reimbursed if the
hearing officer’s decision was affirmed.    There was no suggestion from the
magistrate judge that any amendment to the pleadings was needed.



                                       36
                                   No. 07-20817

      Subsequent    steps   were    taken     that   were   consistent   with   this
understanding. On March 22, 2007, the district court approved the magistrate
judge’s recommendation that the Parish School was the appropriate placement.
In the same set of findings, the magistrate judge decided that there was not
enough evidence in the record to determine whether all of the submitted costs
for the private school should be reimbursed. Because V.P. had not moved for
summary judgment on reimbursement during the pendency of the review, the
issue was explicitly left for another time.
      On the same date that the district court sustained the earlier magistrate
judge’s recommendation, the magistrate judge entered a new order as to
reimbursement. The fact that V.P. had requested additional compensation for
the continued placement during the appeal was noted. No suggestion of any
pleading defect was indicated, and instead this was stated:
      In order for the court to determine the proper amount of relief, the
      court must determine whether other, more suitable substitute
      placements existed, whether the parents expended sufficient effort
      in securing an alternative placement, whether the school district
      cooperated with the parents on the child’s placement, and whether
      the parents are entitled to reimbursement for the period of appeal.
      Cf. Alamo Heights Indep. Sch. Dist. v. State Bd. of Educ., 790 F.2d
1153, 1161 (5th Cir. 1986) (listing factors to consider in determining
      whether parents are entitled to full reimbursement for the cost of
      private school enrollment). The court has determined that the
      record must be developed further, as to both facts and law, before
      the court can exercise its discretion in determining the amount to be
      awarded.
      The Alamo Heights precedent concerned whether the costs of a program
should be reimbursed, even if the program was not necessitated by the IDEA:
      Factors that the court may consider in determining whether full or
      partial reimbursement is in order would include the existence of
      other, perhaps more suitable, substitute placements, the effort
      expended by Mrs. G. in securing alternative placements, and the



                                       37
                                  No. 07-20817

      general cooperative or uncooperative position of the School District
      itself.

Alamo Heights, 790 F.2d at 1161. Here, the appropriateness of the Parish
School placement had been resolved, but specific items of costs could have been
subject to disagreement. The parties were ordered to attempt reaching an
agreement on the reimbursement amount. Absent agreement, an evidentiary
hearing would be held.
      By July 20, 2007, the parties had agreed that $16,125.30 was the
appropriate amount of reimbursement for 2004-2005, and if reimbursement were
found appropriate, also for 2005-2006. HISD, in a motion filed on that date,
argued that V.P.’s failure ever to amend her pleadings to request reimbursement
for a second year barred its consideration.      In a response, V.P. argued that
HISD’s position was inconsistent with what had been known at least since the
June 20, 2006 motion to supplement the record, namely, that reimbursement for
the second year was being sought. V.P. argued that HISD had introduced a new
objection by alleging an absence of pleadings. The original objection to the
motion to supplement back on June 20, 2006, was that V.P. needed to go through
the administrative process again for the second year, and that the appeal of the
validity of the hearing officer’s decision in no way affected the payment of costs
for another year. As we have discussed above, neither of those defenses was
valid. Because of Burlington and the federal regulations, the hearing officer’s
decision made the Parish School the agreed proper placement during the
pendency of the appeal. The appeal was very much the place in which these
issues could be resolved, not a second administrative proceeding.
      The district court found that payment for the 2005-2006 Parish School
costs could be awarded under authority to “grant such relief as the court
determines is appropriate. . . .” 20 U.S.C. § 1415(i)(2)(C)(iii). The court declined
to do so, even saying that it could not do so, because of V.P.’s failure adequately

                                        38
                                  No. 07-20817

and timely to raise the pendency placement issue. We disagree with that ruling.
Because HISD was on notice no later than the August 9, 2006 hearing that V.P.’s
request for reimbursement of the second year might well rise or fall on whether
the hearing officer’s decision was upheld, a linkage made by the magistrate
judge in the oral ruling, there was no fatal flaw in the pleadings. In effect, there
was a ruling as of August 2006 that ignored any issue of pleadings and made the
subsequent viability of the claim dependent on other factors.
      We do not overlook that more clarity could have been given to this point
by both the magistrate judge and by V.P.’s attorney. We have had to piece
together statements from the hearing and in the brief written order. Yet those
shortcomings are far less significant than the denial of the claim in the face of
these facts: (1) clear indications by the magistrate judge in August 2006 when
the issue was first addressed that the only question was whether the
administrative decision was ultimately affirmed, (2) HISD’s knowledge at least
since August 2006 that reimbursement for a second year was being sought, and
(3) under the regulations and Burlington, HISD could not avoid responsibility
for the pendency placement if the hearing officer’s decision was affirmed.
      By the time of the magistrate judge’s decision on September 11, 2007, that
same judge no longer saw the issue as she had thirteen months earlier.
Certainly, any interim order may be altered at any time before final judgment.
Fed. R. Civ. P. 54(b). We find it to have been an abuse of discretion, though, to
reverse the earlier course on the issue of pleadings. HISD had for that entire
time been fully aware of V.P.’s pursuit of the second year’s reimbursement, even
if it would not relinquish its disagreement with the magistrate judge’s earlier
indications that costs of a second year depended strictly on affirming the
propriety of the first year.
      There was no lack of notice to HISD. By operation of the precedents and
federal regulations, HISD had notice of a legal obligation. By operation of the

                                        39
                                  No. 07-20817

understandings arising from the August 9, 2006 hearing, there was notice that
V.P. was seeking reimbursement for a second year and payment was dependent
on the Texas Education Agency hearing officer’s decision being affirmed.
      The parties stipulated that if reimbursement for a second year became
due, the proper amount would be $16,125.30. We reverse the refusal to award
reimbursement for the second year at the Parish School and render judgment for
the amount agreed to by the parties.
C.    Interests, Attorney’s Fees, and Costs
      In the conclusion of her briefs on appeal, V.P. summarily asserts that the
district court improperly denied an award of attorney’s fees and related costs for
her attorney’s work on the pendency reimbursement issue. V.P. further requests
that the court award interest on the reimbursement for the 2004-2005 and 2005-
2006 Parish School costs from the date of the first payment made by V.P.’s
parents and award “all attorney’s fees and related costs without reduction for all
work done in this matter including this appeal.” Finally, V.P. asks for “the
application of a multiplier of three times the amount due on the reimbursement
and the attorneys fees and related costs, due to the extended time caused by the
vexatious appeals of HISD, and the . . . impact that this extended litigation has
had on the family and V.P.” HISD provides little response to V.P.’s requests,
simply stating that the court should reverse the award of attorney’s fees with
respect to the 2004-2005 school year because it provided V.P. with a free
appropriate public education and should deny V.P. attorney’s fees and related
costs for the 2005-2006 school year.
      In its final judgment in this case, the district court awarded V.P. her costs.
Additionally, the magistrate judge granted in part V.P.’s post-judgment
supplemental bill of costs and application for attorney’s fees. Denied were fees
for the portion of her attorney’s time spent working on the 2005-2006 pendency



                                        40
                                  No. 07-20817

reimbursement issue. The denial was based on the conclusion that V.P. was not
a prevailing party with respect to that claim.
      The parties only briefly reference the attorney’s fees awarded to V.P. for
work on the 2004-2005 school year issues. The magistrate judge awarded such
fees after both the final judgment and the notices of appeal were entered in this
case. We find that this award is not presently before the court
      With respect to costs and attorney’s fees for work associated with the 2005-
2006 school year, the magistrate judge did not award V.P. any attorney’s fees
due to its conclusion that she was not a prevailing party on this claim. Because
we reverse and render the district court’s judgment regarding reimbursement
for the 2005-2006 placement, we remand to the district court V.P.’s request for
attorney’s fees and costs regarding this issue.
                              III. CONCLUSION
      The judgment of the district court is AFFIRMED as to the 2004-2005
school year, but REVERSED and RENDERED as to a payment of $16,125.30 for
the 2005-2006 school year. V.P.’s request for attorney’s fees and costs associated
with the 2005-2006 reimbursement claim is REMANDED to the district court.
We express no opinion about the attorney’s fees that were awarded below, as
issues regarding them have not been properly presented in this appeal.




                                       41